Interim Decision #2121

MATTER OF GREER
In Visa Petition Proceedings
A-19470009
Decided by Board January 24,1972
Acknowledgment alone by the natural father of a child born out of wedlock in
Montserrat, West Indies, does not constitute legitimation since, under the law
of Montserrat, legitimation is accomplished by the marriage of the parents.
ON BEHALF OF PETITIONER: Pro se

This is an appeal from a decision of the District Director which
denied a petition to grant immediate relative status to the beneficiary, the petitioner's illegitimate daughter, a native and resident of
Montserrat, West Indies. The denial was based on the provisions of
section 101(b)(1) of the Immigration and Nationality Act which
requires, inter edict, that a "child" must be an unmarried person
under twenty-one years of age who is legitimate or legitimated.
The petitioner has acknowledged that he never married the
beneficiary's natural mother. He contends, however, that he has
acknowledged paternity since the beneficiary's birth and his name
appears as her father on the birth certificate. In the beneficiary's
birth certificate presented in conjunction with the visa petition,
the petitioner is shown as the "father" and the child's status is
shown as "illegitimate."
The Laws of Montserrat (Revised Edition 1962), Title XXXIII,
Chapter 298 (July 4, 1929), section 3(1) of the Legitimacy Act
provides that:
Subject to the provisions of this section, where the parents of an illegitimate
person marry or have married one another, whether before or after the
commencement of this Act, the marriage shall, if the father of the illegitimate
person was or is at the date of the marriage domiciled in the Colony, render that
person, if living, legitimate from the commencement of this Act, or from the date
of the marriage, whichever last happens.

Since there has been no valid marriage under the law of
Montserrat, the beneficiary in this case does not qualify as a child
within the meaning of section 101(b)(1) of the Immigration and
Nationality Act.

16

Interim (Decision #2121
The Board can find no error in the District Director's decision
and the appeal will be dismissed.
ORDER: The appeal is dismissed.

17

